HUTCHINSON, Justice,
dissenting.
I dissent and would dismiss this appeal as improvidently granted because the key issue of what is an uninsured motor vehicle under the Act of August 14, 1963, P.L. 909, § 1, amended December 19, 1968, P.L. 1254, No. 397, effective January 1,1969, a question of statutory interpretation, is not raised by the parties. That issue should be decided by a court not an arbitrator. Because it has not been properly framed in this case, I believe the appeal should be dismissed.